DETAILED ACTION
This Office action is in response to the amendment filed 3 February 2021. Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8, 10-12, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 7006453) in view of Finlow-Bates et al. (US 2013/0172005), Smith et al. (US 8194573), and Sim et al. (US 2008/0109885).
For Claims 1, 10, and 19, Ahmed teaches a method, one or more computer-readable non-transitory storage media embodying software that is operable when executed to perform the method (see column 9 lines 5-17: memory, instructions), a system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the one or more processors, the one or more processors operable when executing the instructions to perform the method (see column 9 lines 5-17: processors, memory, instructions); the method comprising:
transmitting, via the local wireless network connection, a position coordinate associated with a first node to the nearby electronic device (see column 6 lines 35-63: node transmits own information); 
receiving, from the nearby electronic device, location information of one or more peer nodes (see column 6 lines 35-63, column 7 lines 23-54: nodes flood out neighbor information); 

determining, based on the log, that at least two nodes are within communication range of the first node, wherein the at least two nodes are included in the one or more peer nodes (see column 6 lines 35-63: selecting nodes to connect with based on location). 
Ahmed as applied above Is not explicit as to, but Finlow-Bates teaches the location information being previously captured by the nearby electronic device, wherein location information of each peer node of the one or more peer nodes is captured by the nearby electronic device when the nearby electronic device moves within vicinity of the peer node and forms a separate local wireless network connection with the peer node (see paragraph 47: mobile device participation; paragraphs 45, 23, 27, 33, 35: peer sharing of location information, a peer shares location information of itself and other peer devices with further peer devices).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide iterative sharing of peer node location information as in Finlow-Bates when implementing the method of Ahmed. The motivation would be to ensure a node has a more complete knowledge of other peers in the network.
The references as applied above are not explicit as to, but in a similar field of endeavor, Smith teaches determining, based on the log, that at least two nodes are within Line-of-Sight (LOS) communication range of the first node (see column 8 lines 41-50: distributed management; column 9 lines 57-62, column 11 lines 45-58: using LOS information to select nodes to connect with).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use LOS as a basis for selecting direct connections as in Smith when implementing the network of Ahmed. The motivation would be to improve network performance by leveraging the advantages of directional connections.

Thus it would have been obvious to one of ordinary skill in the art at the time the application was field to use the association request message as in SIM to carry location information exchanged as in Ahmed. The motivation would be to conserve bandwidth by using existing messages to carry information.
For Claims 2, 11, and 20, Ahmed further teaches the method, further comprising: determining the position coordinate associated with the first node based on querying a GPS system (see column 3 lines 50-57: GPS). 
For Claims 3 and 12, Ahmed as applied above is not explicit as to, but Finlow-Bates teaches the method, wherein the local wireless network connection is a Wifi connection (see paragraphs 22, 24: WLAN, 802.11). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a WiFi network when implementing the method of Ahmed, Smith, and Sim. A person of ordinary skill would have been able to do so with the reasonably predictable result of managing connectivity in a well-known type of network.
For Claims 6 and 15, Ahmed further teaches establishing connectivity with the node in the at least two nodes (see column 2 line 64 to column 3 line 25: nodes establish mutual links).
Ahmed as applied above is not explicit as to, but Smith teaches the method, further comprising: selecting a node in the at least two nodes for communication (see column 11 line 58 to column 12 line 10). 

For Claims 8 and 17, Ahmed further teaches the method further comprising establishing connectivity with the at least two nodes (see column 2 line 64 to column 3 line 25: nodes establish mutual links). Smith also teaches establishing connectivity with the at least two nodes (see column 11 line 58 to column 12 line 10). 

Claims 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 7006453), Finlow-Bates et al. (US 2013/0172005), Smith et al. (US 8194573), and Sim et al. (US 2008/0109885) as applied to claims 1 and 10 above, and further in view of Taylor et al. (US 2008/0101277).
For Claims 4 and 13, Ahmed further teaches the method, further comprising: providing location information of the second node to the nearby electronic device (see column 7 lines 23-54). 
The references as applied above are not explicit as to, but in a similar field of endeavor, Taylor teaches providing location information upon receiving an indication that the nearby electronic device is lacking location information of a second node (see paragraphs 50, 51).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide requested information as in Taylor when implementing the method of Ahmed, Smith, and Sim. The motivation would be to ensure that nodes are not missing information that would be useful in resolving network fragmentation.
For Claims 5 and 14, Ahmed further teaches the method, wherein the first node, the second node, and the one or more peer nodes are configured to be connected to one another (see column 2 line 64 to column 3 line 25: nodes establish mutual links). 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 7006453), Finlow-Bates et al. (US 2013/0172005), Smith et al. (US 8194573), and Sim et al. (US 2008/0109885) as applied to claims 1, 6 and 10 above, and further in view of Daue et al. (US 9117073).
For Claims 7 and 16, the references as applied above are not explicit as to, but Daue teaches the method, wherein the node in the at least two nodes is selected randomly (see column 4 lines 35-45, claim 1: random selection of next hop). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to select nodes as in Daue when implementing the method of Ahmed. The motivation would be to protect user security by implementing an anonymizing process.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 7006453), Finlow-Bates et al. (US 2013/0172005), Smith et al. (US 8194573), and Sim et al. (US 2008/0109885) as applied to claims 1 and 10 above, and further in view of Siomina (US 2015/0339823).
For Claims 9 and 18, the references as applied above are not explicit as to, but in a similar field of endeavor, Siomina teaches the method, further comprising: determining the position coordinate associated with the first node based on cross-referencing a post-installed image of the first node against images stored in a database (see paragraphs 323-327: determine location by comparing images with and without the object). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine locations as in Siomina when implementing the method of Ahmed. One of ordinary skill would have been able to do so with the reasonably predictable result of determining locations with an appropriate level of precision.

Response to Arguments
The amendment filed 3 February 2021 has been entered.
The previous objection and rejections under 35 USC 112 are withdrawn in light of the amendments to the claims.
The double patenting rejection is withdrawn in light of the approved terminal disclaimer filed 3 February 2021.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan et al. (US 2012/0309420 teaches a wlan system in which a UE acquires locations of proximal access points. Chang et al. (US 2007/0297358) teaches a system in which a UE builds a list of access points including AP locations. Ngo. et al. (US 8370629) teaches a system in which access points share their location information with neighboring access points and stations. Hansen et al. (US 2014/0269391) teaches a system in which access points share location information including location information of other access points. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/25/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466